CAMERON, Circuit Judge
(dissenting).
Upon reading again the opinion of the Trial Judge, as reported in 133 F.Supp. at pages 894-927, I am impressed anew with the fact that the case was skilfully handled and properly decided in the Court below by a Judge who spent much time in its trial, much study in mastering the intricate questions of mixed law and fact involved, and who brought to its decision much wisdom based upon long experience with those problems and an intimate knowledge of the local conditions involved in their solution. I find myself unable to subscribe to a conclusion at war with those upon which the judgment of the Court below was entered.
I would grant the petition for rehearing, set aside the order entered pursuant to the opinion of this Court filed April 2, 1957, and would enter a judgment affirming in toto that of the Court below. I dissent, therefore, from the order denying the petition for rehearing.